Citation Nr: 0127345	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-05 678	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of gunshot wounds, right supraclavicular, left 
scapular, sacral, and right coxal areas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945 and from November 1948 to August 1953.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1981 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that increased evaluations were 
not warranted for the veteran's service-connected anxiety 
reaction and scars as residuals of gunshot wounds to the 
right supraclavicular, left scapular, sacral, and right coxal 
areas.  In a May 18, 1982, decision, the Board denied 
increased evaluations for the anxiety reaction and scars, as 
residuals of gunshot wounds, right supraclavicular, left 
scapular, sacral, and right coxal areas.  

In April 2001, the appellant's representative, Veterans of 
Foreign Wars of the United States, filed a motion for 
reconsideration of the Board's May 1982 decision.  In an June 
2001 order, the motion was granted as to the Board decision 
of May 18, 1982, solely on the issue of entitlement to an 
increased (compensable) rating for scars, residuals of 
gunshot wounds, right supraclavicular, left scapular, sacral, 
and right coxal areas, by the authority granted in 
38 U.S.C.A. § 7103(b) to the Deputy Vice Chairman by 
direction of the Chairman of the Board, and it was ordered 
that the decision be reconsidered by an expanded 
reconsideration panel as provided by Section 7103(b) of Title 
38, United States Code.

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 2000); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The 
case is now before the expanded reconsideration panel of the 
Board.  

The Board notes that in his August 2001 written argument, the 
veteran's representative raised the issue of whether clear 
and unmistakable error had been committed in a June 1955 
rating determination, which initially granted service 
connection for scars, residual of gunshot wounds, right 
supraclavicular, left scapular, sacral, and right coxal 
areas, and assigned noncompensable disability evaluations.  
As this issue is not properly before the Board, it is 
referred to the RO for further development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
and the implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A review of the veteran's service medical records 
demonstrates that he sustained multiple penetrating gunshot 
wounds while in the Chosin Reservoir area on December 1, 
1950.  

In a December 1950, progress note, it was indicated that the 
veteran had apparently been hit three times.  One entered 
over the right lumbosacral area and lodged in the right iliac 
area under the skin.  One entered over the left scapula and 
lodged behind the right clavicle, apparently hitting nothing 
important except the right clavicle, which was fractured.  
The third bullet did not enter but creased his post thoracic 
area.  All wounds were debrided.  A missile was removed from 
the right iliac area but the missile behind the right 
clavicle was not removed.  

On December 7, 1950, the veteran was admitted to Osaka Army 
Hospital.  X-rays taken of the veteran's right shoulder in 
December 1950, revealed an oblique fracture through the 
clavicle at about the junction of the middle to the distal 
thirds.  Alignment of fragments was satisfactory.  There was 
an MFB (45 bullet) lodged in the posterior superior aspect at 
the site of the fracture which was about 6 centimeters from 
the tip of the clavicle, laterally.  A stereoscopic 
examination revealed a large bullet lying directly behind the 
site of the fracture of the clavicle along the superior half.  
A complete oblique fracture of the clavicle at about the 
junction of the middle and distal thirds was present.  An 
over-riding of fragments was noted.  

On January 11, 1951, a bullet was removed from the veteran's 
right shoulder and secondary closure of the wounds of the 
back was performed.  

Final diagnoses of wound, missile, gunshot, penetrating, 
right shoulder, point of entrance, medial aspect right 
scapula, no point of exit, also right hip, upper lateral 
border right buttock, point of exit, upper medial border 
right buttock; and fracture, compound, comminuted, clavicle, 
right outer one-third, no artery or nerve involvement, 
secondary to the gunshot missile wound, were rendered.  

In June 1955, the veteran was afforded a VA examination.  
Physical examination performed at that time revealed healed 
scars which were not adherent, depressed, or tender.  They 
were neither keloid nor indurated.  The scar in the right 
supraclavicular region measured 6 x 1.5 centimeters.  There 
were two scars in the left scapular region. One of the scars 
measured 10 x 3 centimeters and the other scar measured 4 x 2 
centimeters.  The scar in the left sacral region measured 5 x 
1 centimeters.  The scar in the right coxal region measured 
5.5 x 1 centimeters.  There was no evidence of impairment 
about any of the above regions.  A diagnosis of scars due to 
trauma and operations as follows: right supraclavicular, left 
scapular, sacral, and right coxal, was rendered.  

In a June 1955 rating determination, the RO granted service 
connection for scars of the right supraclavicular, left 
scapular, sacral, and right coxal, as residuals of gunshot 
wounds, and assigned a noncompensable disability evaluation. 

In January 1981, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
a shell wound to the right shoulder, 1.5 inches in the dorsum 
of the shoulder through with exit with 2 inch incision over 
the lateral third of the clavicular area.  There was a 3 inch 
superficial wound over the scapular area near the dorsal 
spine that was asymptomatic.  The veteran complained that 
there was discomfort in the right shoulder and that it was 
particularly uncomfortable with repetitive movements, 
including forward flexion, abduction, and sorting mail for 
the post office.  The veteran reported that the wound in the 
sacral area was an entrance wound of 2 inches in the left 
ischial area through to the right ischial area without any 
tenderness over the scars and no limitation of motion.  He 
was able to walk on his toes and heels.  He could squat and 
recover and bend over and touch the floor with his 
fingertips.  Backward extension and lateral flexion were 
normal.  Straight leg raising was normal and reflexes were 
equal, bilaterally.  There was full range of motion of both 
shoulders.  There was also slight discomfort on 180 degrees 
movement of both forward flexion and abduction in the right 
shoulder .  X-rays revealed a large amount of calcification 
in the area of the rotator cuff attachment consistent with 
calcific tendinitis.  An old clavicular fracture was 
identified which was well healed.  

At the time of a December 1999 VA examination, the veteran 
denied any significant pain in his right shoulder.  He 
reported having occasional deltoid pain if he threw a ball.  
He denied swelling in the shoulder area, any wound 
complications or drainage, and any muscular weakness other 
then when he threw a ball.  He noted occasional crepitation.  
His range of motion was maintained.  He denied any symptoms 
in terms of pain in the lower back or hip areas or muscular 
weakness, fatigue, or incoordination.  He also denied any 
wound complications such as draining or erythematous changes 
in that area.  

Physical examination revealed a well-healed scar in the left 
sacroiliac area which was nontender.  There was a smaller 
scar from the superficial flesh wound just lateral to that 
scar which was also not sensitive.  A scar was also present 
over the posterior iliac spine consistent with the surgical 
site from which the bullet was removed on the opposite side.  
There was no muscle tenderness or atrophy.  There was also no 
weakness in terms of hip flexor strength.  

A scar was present in the left upper back in the rhomboidal 
area and a scar was located over the anterior aspect of the 
right shoulder overlying the clavicle.  The clavicle was 
nontender and slight crepitation was noted in the AC joint.  
There were no skin changes.  Arm strength was 4/5 as compared 
to the left side.  Diagnoses of a gunshot wound entering left 
rhomboidal muscle traversing the subcutaneous tissues and 
traveling under the trapezius and fracturing the clavicle; 
and, gunshot wound entering left sacroiliac and traversing 
the sacrospinalis muscles and lodging in the fascialatta of 
the right hip, were rendered.  

While the claims file contains the results of several VA and 
private examinations, the information contained in these 
examination is insufficient to properly make a determination.  
The examiners have not specifically addressed the Muscle 
Groups which are involved as a result of the gunshot wound 
residuals.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is 
informed that if there is relevant 
outstanding evidence, he should submit 
that evidence to the RO.

3.  The RO should schedule the veteran 
for VA a examination to determine the 
nature and severity of his service-
connected residuals of gunshot wounds to 
the right supraclavicular, left scapular, 
sacral, and right coxal areas.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiners are 
specifically requested to identify which, 
if any, muscle groups are involved.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for review prior to the examination, with 
specific emphasis being placed upon 
review of the service medical records 
referring to the gunshot wound residuals 

The examiners should describe the extent, 
severity, location and adherence of any 
scars; whether there are any of the 
cardinal signs of muscle injury, whether 
there is muscle atrophy, and whether 
there is evidence of deep penetrating or 
through and through injuries.

The examiner should detail the range of 
motion (in degrees) and grade strength.  
The examiners are further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to all involved areas and to make 
specific findings as to whether each 
complaint is related to the service-
connected residuals of gunshot wounds to 
the right supraclavicular, left scapular, 
sacral, and right coxal areas.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for residuals of 
gunshot wounds to the right 
supraclavicular, left scapular, sacral, 
and right coxal areas.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examinations requested in this remand are deemed 
necessary to evaluate his claim and that his failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


			
	RONALD R. BOSCH	JEFFREY J. MARTIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	A. BRYANT
Member, Board of Veterans' Appeals

			
	V. L. JORDAN	R. F. WILLIAMS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


